ACCEPTED
                                                                                                                  01-15-00118-CR
                                                                                                       FIRST COURT OF APPEALS
                                                                                                               HOUSTON, TEXAS
                                                                                                            6/15/2015 12:00:00 AM
                                                                                                            CHRISTOPHER PRINE
                                                                                                                           CLERK

                                           NO. 01­15­00118­CR 
 
        STATE OF TEXAS                               §                  IN THE           FILED IN -
                                                     §                          1st COURT OF--APPEALS
                                                                                                      - ----
                                                                                    HOUSTON,        -
                                                                                                  -- TEXAS
        V.                                           §                  FIRST COURT  ------D- K ------
                                                                                6/14/2015
                                                                                        - 9:44:22
                                                                                         -     I        -- AM
                                                     §                              ---- VO ------
                                                                                CHRISTOPHER     --       A. PRINE
        SANTOS CRUZ ESCALANTE                        §                                     ----
                                                                        OF APPEALS  ----Clerk
 
 
 
                    MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF 
                                                                FILED IN
                                                                                     1st COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                     6/15/2015 11:39:00 AM
    TO THE HONORABLE JUSTICES OF SAID COURT:                                         CHRISTOPHER A. PRINE
                                                                                              Clerk

              Now  comes  Santos  Cruz  Escalante,  Appellant  in  the  above  styled  and  numbered 

    cause,  and  moves  this  Court  to  grant  an  extension  of  time to file appellant's brief, pursuant to 

    Rule  38.6  of  the  Texas  Rules  of  Appellate  Procedure,  and  for  good  cause  shows  the 

    following: 

              1.     This case is on appeal from the 185th ​
                                                            J
                                                            ​udicial District Court of Harris 


    County, Texas. 

              2.     The case below was styled the ​
                                                   STATE OF TEXAS vs. Santos Cruz Escalante​
                                                                                           , 

    and numbered 1311655. 

              3.     Appellant was convicted of Aggravated Sexual Assault ­ Child. 

              4.     Appellant  was  assessed  a  sentence  of  20 years  imprisonment  TDCJ­ID  on 

    January 15, 2015. 

              5.     Notice of appeal was given on January 15, 2015. 

              6.     The clerk's record was filed on March 18, 2015; the reporter's record was filed 

    on March 3, 2015. 

              7.     The appellate brief is presently due on May 17, 2015. 

              8.     Appellant requests an extension of time of 30 days from the present date, 
    i.e. July 14, 2015. 

             9.      One extension to file the brief has been received in this cause. 

             10.     Defendant is currently incarcerated. 

            11.      Appellant relies on the following facts as good cause for the requested 
    extension: 

            Counsel  for  Appellant  is  a  sole  practitioner  who must make appearances in county and 

    district court most every work day. 


            WHEREFORE,  PREMISES  CONSIDERED​
                                            ,  Appellant  prays  that  this  Court  grant 

    this  Motion  To  Extend  Time  to  File  Appellant's  Brief,   and  for  such  other  and further relief as 

    the Court may deem appropriate. 

 
                                             Respectfully submitted, 

                                             DAVID L. GARZA  

                                             102 S. LOCKWOOD 
                                             HOUSTON, TEXAS 77011  
                                             713/926­4604 
                                             713/926­0373 FAX 

                                        /s/ ​
                                    By: ​    DAVID L. GARZA                                             
                                    DAVID L. GARZA 
                                    STATE BAR NO.: 07731475
                                    david@dlgarza.com 
                                    Attorney for Santos Cruz Escalante 
                                                    
                                    
 
                                       CERTIFICATE OF SERVICE 
 
 
 
           This  is  to  certify  that  on  June  14,  2015,  a  true  and  correct  copy  of  the  above  and 

    foregoing  document  was  served  on  the  District  Attorney's  Office,  Harris  County,  1201 

    FRANKLIN, HOUSTON, TEXAS 77002, by hand delivery. 

 
 
                                   /s/ ​
                                       DAVID L. GARZA 
                                   DAVID L. GARZA